DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Garcia on 05/12/2021.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

(CURRENTLY AMENDED) A computer-implemented method, comprising:
receiving characteristics of available resources usable for downloading layers of a container image, wherein the available resources are compared to resource requirements for downloading the layers, wherein the characteristics include at least one characteristic selected from the group consisting of: a network bandwidth and storage speed;
in response to determining that the resource requirements are less than or equal to the available resources, sorting the layers by size for generating a sorted list;
fetching a manifest of the container image from a container registry, wherein the manifest of the container image includes metadata at least about the layers of the container image, sizes of the layers of the container image, digests, operating systems (OS), architectures, and runtime requirements;

based on the characteristics of the available resources and the sizes of the layers to be downloaded, adjusting an optimal parallelism to download the layers, wherein adjusting the optimal parallelism reduces an amount of time to pull the container image from the container registry, wherein adjusting the optimal parallelism includes determining an optimal number of layers to download in parallel without causing a bottleneck to occur, wherein the optimal parallelism is adjusted in response to downloading a predefined number of the layers; and
downloading the layers.

(ORIGINAL) The computer-implemented method of claim 1, wherein the layers to be downloaded are layers which are not locally available.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the sizes of the layers to be downloaded are derived from the manifest, wherein the sorted list is generated by sorting the layers by size in increasing and/or decreasing order.

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, in response to determining that the resource requirements are greater than the available resources, outputting an error.

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein adjusting the optimal parallelism for downloading the layers includes increasing the optimal parallelism for relatively smaller layers, wherein increasing the optimal parallelism includes increasing the number of layers to be downloaded in parallel by a set number of layers at a time.

(ORIGINAL) The computer-implemented method of claim 1, wherein adjusting the optimal parallelism for downloading the layers includes decreasing the optimal parallelism for relatively larger layers.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein adjusting the optimal parallelism for downloading the layers includes not increasing the optimal parallelism in response to one or more of the available resources becoming a bottleneck.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the optimal parallelism is updated in response to completion of 

(CURRENTLY AMENDED) A computer program product for dynamically adjusting parallelism for pulling container images from container registries, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive, by the computer, characteristics of available resources usable for downloading layers of a container image, wherein the available resources are compared to resource requirements for downloading the layers, wherein the characteristics include at least one characteristic selected from the group consisting of: a network bandwidth, computational capacity, storage available, and storage speed;
in response to determining that the resource requirements are less than or equal to the available resources, sort, by the computer, the layers by size for generating a sorted list;
fetch, by the computer, a manifest of the container image from a container registry, wherein the manifest of the container image includes metadata at least about the layers of the container image, sizes of the layers of the container image, digests, operating systems (OS), architectures, and runtime requirements;
determine, by the computer, layers of the container image to be downloaded based on the manifest, wherein the fetching and the determining are performed substantially simultaneously as the receiving the characteristics of available resources usable for downloading the layers of the container image;

download, by the computer, the layers.

(ORIGINAL) The computer program product of claim 11, wherein the layers to be downloaded are layers which are not locally available.

(PREVIOUSLY PRESENTED) The computer program product of claim 11, wherein the sizes of the layers to be downloaded are derived from the manifest, wherein the sorted list is generated by sorting the layers by size in increasing and/or decreasing order.

(ORIGINAL) The computer program product of claim 11, wherein the layers to be downloaded are determined from the container registry.

(PREVIOUSLY PRESENTED) The computer program product of claim 11, comprising, in response to determining that the resource requirements are greater than the available resources, output, by the computer, an error.

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer program product of claim 11, wherein adjusting the optimal parallelism for downloading the layers includes increasing the optimal parallelism for relatively smaller layers, wherein increasing the optimal parallelism includes increasing the number of layers to be downloaded in parallel by a set number of layers at a time.

(ORIGINAL) The computer program product of claim 11, wherein adjusting the optimal parallelism for downloading the layers includes decreasing the optimal parallelism for relatively larger layers.

(PREVIOUSLY PRESENTED) The computer program product of claim 11, wherein adjusting the optimal parallelism for downloading the layers includes not increasing the optimal parallelism in response to one or more of the available resources becoming a bottleneck.

(CURRENTLY AMENDED) A system, comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:

in response to determining that the resource requirements are less than or equal to the available resources, sort the layers by size for generating a sorted list;
fetch a manifest of the container image from a container registry, wherein the manifest of the container image includes metadata at least about the layers of the container image, sizes of the layers of the container image, digests, operating systems (OS), architectures, and runtime requirements;
determine layers of the container image to be downloaded based on the manifest, wherein the fetching and the determining are performed substantially simultaneously as the receiving the characteristics of available resources usable for downloading the layers of the container image;
based on the characteristics of the available resources and the sizes of the layers to be downloaded, adjust an optimal parallelism to download the layers, wherein adjusting the optimal parallelism reduces an amount of time to pull the container image from the container registry, wherein adjusting the optimal parallelism includes determining an optimal number of layers to download in parallel without causing a bottleneck to occur, wherein the optimal parallelism is adjusted in response to downloading a predefined number of the layers; and


(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the characteristics of available resources include a first computational capacity for downloading the layers of the container image, wherein the characteristics of the available resources include a second computational capacity for extracting the layers of the container image.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the characteristics of available resources include storage space for storing the layers of the container image in an uncompressed form.

(PREVIOUSLY PRESENTED) The system of claim 20, wherein the available resources are compared to resource requirements for downloading the layers,
in response to determining that the resource requirements are less than or equal to the available resources, sorting the layers by size; and
in response to determining that the resource requirements are greater than the available resources, outputting an error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193